WILL       WILSON
A-lTOXCikY     ‘3-E-L
                                   March,9, 1959
         xr. sto.?eg.x. MimA’,’
                              Chairman.
         Texas State Board ‘ofRegistration
           for Public Surveyors
         Auet In, Texas
                                       Opinion No. W&6?
                                       .A&: Whether Section 3 (c)
                                            of the Registered Pub-
                                            lic Surveyors Act .of
                                            1955 1s void bec.ause
                                            -It.embraces a subject,
                                            not expressed in the
                                            title, as required by
                                            Wctlon ‘35,Article
                                            III of the Texas Con-
         Dear Hr. ‘N&as:,   _,              stitutlon.
               You have requested our opinion on whether .$eot$on 3
     ‘~,(c).of the Reglsterqd Public Surveyors Act of 1955,~ (A&J,.
       54th Legislatura,’Re$uiar Session, 1955,’Chaptk- 328, page
       ,864,qodlfiqd or Arttale 5282a, V.A.C.S.) is void ‘because
        It eatbracesa subject not exprerred .lnthe title as re-
       quired by Section 35, Article III of the Teus Constitution.
                                .             :
               Th’2title of such Aot ii a$ follows~:
                      “An Ao$ creating a’State Board of
                Re&stration for Public Surveyors; pro-
                viding forregistration of pub119 sur-
                veyors,;ddrining the taras ‘Registered
                 Public Surveyor., ’ ‘Public ‘Surveying
                ~8tid~Publlodurveyor, ’ ‘person,‘~‘,BoBrd,
                                                         ’




                 dent8 of Texaq; prescribing ~quallrfoa-
                ‘tlons for membership on Board; provldlng
                 method of appointment and prescribing
                 term 0r orrice,;defining a quorum 0r sald
                 Board;‘provlding for and preaorlblng oath
                Iof offioe iandthe manner of filling

                                                             .   .
Mr.   Staley W. Mims, page 2 (~~-56s).


        vacrncles, as well as removal for cause;
        prescribing the powers and duties of the
        Board; providing for times and places of
        meetings of Board; providing for removal
        of the.Chairman; authorlzing.':the   Board
        to adopt rules and regulations; authoriz-
        ing employment of Executive Secretary,
        restricflng salaries to those comparable
        in'other departments of.State; providing
        that no ~expenseof the administration     of
        the.'Actshall .everbe charged against
        the Oenerol Fund of the State of Texas;
        prescribing the fees to be received by
        the Board; outlining qualifications for
        riglstratlon under the Act; providing        .
        for payment of annual registration fee
        and penalty for delay; prescribing method
        of revocation ,andre'lssuanceof certlfl-
        catec> providing penalties for violations;
        providing for the dl,spositlonof money         .
        collected under the Act; providing a
        saving pnd severable clause; repealing
        laws in conflict; and declaring an emer-
        gency. " (Emphasis added)
        Section 3 of th2 body of the Act'tiithwhich w.eare
here concerned reads as ~follows:       A
             "Sec. 3.~ The proiislons'of thls~'
        Act shill not apply to any of the follow-
        ing:
             !'(a)County Surveyor acting In his
        official capacity as ,authorlzodbjrlaw.
             "(b) Licensed State LaridSurveyor
        when actfng.ln his official capacity
        as authorized by law.
        when "~;~tR~glnsteredProf'esslonal .?%ninear
             P    3. I g his profession as auti:orix&d
        by law.
             '"(dj ofricer of i state, county, city
        or othey polit$cal subdivirlon whose offi6lal.
        duites.lnolude land atirveyingwhen acting
        In his official oapaclty.
Mr. Staley, W. Mims, Page 3 (w-569)


              “(e) BQutY, assistant or .empl~oyee
        of any .person exempted from'.theprovisions
        of thld Act by subsections (a); (b);~and
     .I (c) of this Section whitiact&g und,erthe        '
        direction and supervision of such exempted
        person.
             "(f) Assistant or employee of*any
        Public Surveyor registertd 'underthe
        provislons..ofthis Act while aqtlng
        under the direct'ionmd supervlq$on'of
        such Registered Surve'yor." (RtIphasls
        added.)
        You aeek to be advtsed iP'\rRegistered Professional
Engineer la~exemptftim thenQUrviey of.suah Act when.he Is
practiolng his profession as authorized by,,~lav,(wheri
                                                     her
Is performing engineering duties pur?uan.,to~a Certificate
of Reglstratlon.as provided by Article 32711; Verrioliis
Civil $tatutes):.orwhether such eTamp$lon~contained in      _
Seotlon 3(d) of.thd Survbyors'Aot-J.s.'void..           :
         In Attorney,'Oe~n,~ral'~s~:~:~n~.on
                                       i?b.-.WW~428.-
                                                  {:i9!$i13~
we were of the .oplnlori~tha~,is,& ti*tter..of<,co
                                                bttic.&i&
.Register&J ~ofess16na~ii$ngin,~~rs~+tiL
                                       oxeinp+ ,~P t e.,ct
                                             --a%+T-
her'eunder.conslderatlotiwhln~thl'tigineer'Ydid:'boundary
 surveying while praotlc+ng hi6 pooFession.as a'u$hoSrzed'
by law. ft Is still our +plnlon that such is the proper
oon&ructlon of the Aot. However, the questlon.ralsed
were, and'nat ticachedo.rconbidered,In W+&28,~ is whether
 the exempt$op as so construed.ls.eff~ct~ire:oy.wh'etner.the
 attempted exemption co&raven&   the Cofiatitutlonbf~Texas,
and ls,.therefore, void...'
        Section 3; of Article III of the Condtittitionof
Texas provi'desi-h.part:
              "Nb'blll,~ . '. . shall.;
                                      contain:mwe
                                      '~
        than oye‘subjeot, which shall be ,expresped~,
        in itn title. Buttif any subj.ectshall'be
        embraoed in an ret, which shall not be ex-
        pressed lfitAc~$ltle, suah act shall be
        ~vold only as .to~60muoh thereof, a8 shall
        not be so expressed."
Mr. 'Staley W. Mlms, page 4 (WW-$9).


        In our opinion, l+ls question Is aontrolled by
Ward Cattle and Posture Company v."CarpenBer (19X8), 109
T   105 200 m        21, wherein th SupruaZiCour'tof
T%zas, ipeaklni through Chief Justlze Phllllppb, said
in part:
                                                  . .
                "The purpose of the constitutional
         provision   in respect to the-~tltleof
         leglslatlvh acts Is well understood.. It Is
         that-by means of thl title, the legislator may
         be. peasonably'apprlsed of the,soope of
         the bill so that surprl-seatidfraud in
         leglblatlon may be prevented. True,
         according   to previous decisions of this
         d'ourt,if the title had only declared
         that the urpose of the Act was to amend
         Article 7 if35 of the Revi.sedStatutes, it
         -wotild have. supported an rot amending the'...'.'
         lrtlble so a8 to omit Matagarda.County.         :.
         But with this title announolng, as It
         does,.that the article irarto be~amended             :
         in a~partloular way, no legislator would
         ~sonablu     have oonoelved that it was to
         be amendeh in an6ther.m~ exactly contrary'..
         to'that stated. This Is a oa8e lllustrat-
                           and #&zloe of the constl-
   ..                             (Bnphasls added.):
         Alao ace HamIllion v. St. Louis Railroad Company, llj
Tea&i,    ‘283 S.W.m,  whloh reads lfipart as ,follows:
                     A caption which declares a
       purpose'& &end a statute by adding"
      '~theretoa clause creating liability for
       Injuries resulting in death when caused j
       by.the negligence of corporations, their
       agents,  or servants cannot be regarded
       otherwire than as deceptive in so far"as
       the amendment may se,e&to &eclare a~llablll-
       ty for deaths ocaaaloned, not by the negll-
    d gence of corporations, their agenta-or se*-
       vants,  but fop dcaths'ocoasloned~by the i
       negligence ,of persons, thelr,agents or.',:
       servants."       +
Mr. Stalejr W. 'Mlms,'page 5 (WW-56~9).


        Also see .39 Tex,Jur. 100, :tilch r,eadt%lnpart as
followa:
              "Whether + title Is comprehensive
        or restricted, ezpressed In-gene~ra&
        terms or with,particularity, it must
        bC In agreement and conformity, qnd
        not at 'variance.,with the,subjeCt pf
        the legislation...... '*
                       ,~
              "A title Is deceptive, fal.sr'or
        misleading if It disguises the tru,e
        pufiposeof ~th& act and Imports a sub-,.
        ject different from that ~to which the
        qct relates. And.whether or not a.:
        title &ate8 the gqneral purpose of
        the act, It le mlaleadlng 1,fIt states
        specific purposea~In such manner aa to.
        concea,,1other purposes not stated.
        5 ~...' @nphasls.added.)       :,~     '.
        .Tti
           'irnqld i. Lion&d,   114'Te.x.535; $72 S&.'799,-
the Court .s.&id,.~ln;
                   part:
             11    ‘.
                     ~'oa~tlon coniseal&g'the true
       .purpose'& ; 'statute,and statl&a+    a&
       .together,dlstlnot and foreign purpose, ;
        1-knecessarily-deceptive, and cannot be    ..
        suatalned as complying wlth Sect~lon35
        of Article 3 of,'theConstitution;"
        In ~Attorney Qeneral'8~Opinion-No. O-5189, (19&j),
In holding that the.statute thereunder consideration was
Invalid, It was said that:
                    It Is not so written as
       to put i ieglslator on notice that one
       of thespecific provisions of the Act
       (and one ntw.to,$he law of Texas), pro-
       hibits the use of a form forr,eoordlng
       blntHs..whlchmay Indicate that any such
       birth waa.lllegltSmate.U     -.
             By Sdctlon 3 of 3h.e Aot;,three distinct groups
of persons i.n~
              o.fflolalpoaltlons, ,nqne.Iy,,
                                          County Surveyors,
L1censedSkt.e Land.~Surveyore,,and officers of a State,
COUntyI City or other polltlcal~~ubdlvlslon, when acting
Mr. Stale;X.W. mms,      page 6 (w-569).



In their offiolal.capaoltles,~are made exempt from the
Act. Those. exemptions, embraced In ~the Ao.t,are apparent-
ly "expre8med in the title." Subsection (c) of Section 3
of the Act undertakes to 'exemptan additional group or
class, namely, a "Registered Professional Engineer when
practicing his profession as authorized by I&w." Obviously,
a profeasloo.~.englneerIs not a person ln'an."offlolal
position" solely by force of being a professional engl:.leer;
and when prrctloinghis profession ,as "authorized by‘law"
he-is not aotlng in an off.lolalcapacity. He Is acting
only In a professlonal.capaoity, even though he may be
lloensed and @Whorlsed to so act by the stututes of this
State. Such professional engineers are not embraced In
the category of !'personsIn official positions" as ex-
pressed In the title of the Act, In our opinion, Nowhere
does the title bf the $Lct intimate or suggest that the
Act shall notapply to a registered engineer when prac-
ticing his ,professlon'
                      asauthorized by law.
        Irxour opinion, the tltJ.e.undertakesto specify
by express language the^"persons" who are exempt from the
provisions of the Act. Such~speciflcatloh as expressed in
the title Is limited to certain persons holding official
positions. Conse'quently the exemptions embraced In
.Scctlon3(a), (b) and (di are in harmony with the title;
but the exemption embraced In Section 3(c) of the Act is
not In harmony with the tltle~and Is not expre~ssedIn the
title.. Therefore, In our oplnlon,~~Section3(c)Iof the,Act
Is void, by force of Section 35, Article III of the Con-
 stitution of Texas.
             Attorney General's Opinions WW-428 (1958) and
ww-115 11957) are hereby overruled and withdrawn. .:;l


        :..   ..
                              .SuMMARY.
                   Section 3(o) of the Registered
                   Publlh Surveyors Act of 1955
                   (ArtloIe 5282a, v.C.S.) IS
                   void beoause it attempts to
                   'exempt Registered ?rofesslonal
                   Engineers .from the provisions
                   Of the Act, when such Is not
,MS-.3taley W. Mims, page 7 (W-569).


               expressed in the title as
               required by Section 35, Article
               III of-,theTexas Constitution.
               Attorney General's Opinions
               Nos. WW-428 (1958) and WW-115.
               (1957) .are overruled and
               Gi!.hdrati,;


                                  Yours very   truly,
                                  WILL WIISON
                                ' AttornCy General of Texas



                                      Tom.1. McF&rllng
                                      Assistant          u
TIM:ol,'mfh
.APPRGVEIX.
.OPINION ,COMMITTEE
 Geo. P. Blackburn, Chairman'
Marietta Pay@ :,'
J. C. Davis, am.'~
John L. Eaten '.'..
REVIEWED.FORTRE ATT&NEYGENEi&
BY:   W. V. ffEPPE?T